Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Claim Objections
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2012/0192568) in view of Li et al. (Preliminary experimental study on Hot Isostatic Pressing diffusion bonding for CLAM/CLAM; Fusion Engineering and Design 82).
Regarding Claim 1, Miura discloses a method for manufacturing a fuel nozzle for a gas turbine combustor (See Figure 3), the method comprising: (a) fitting a fuel nozzle 25 having an internal through hole into a through hole or a recess (not labeled, see Figs. 7A-9) provided in a base plate 23; (b) bonding, by a fusion joint (a welding process forms a fusion joint) or a brazing joint, the fuel nozzle 25 to the base plate 23 in an interface therebetween on a surface of the base plate 23 (Par. 0066). Miura does not disclose (c) following the step of (b), subjecting the fuel nozzle and the base plate to a pressure bonding process to thereby pressure bond the fuel nozzle and the base plate in the interface. 
Li discloses two materials can be bonded by Hot Isostatic Pressing (HIP), a pressure bonding technique (See Figure 1). It would have been obvious to one having ordinary skill in the art to bond the fuel nozzle and base plate of Miura using the HIP process (the aforementioned process being a pressure bond process) of LI, to securely bond the nozzle and base plate together to properly manufacture the fuel nozzle for the gas combustor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726